      Case 1:19-cr-02032-SMJ     ECF No. 201   filed 09/17/20   PageID.1510 Page 1 of 3




 1   William D. Hyslop
     United States Attorney
 2
     Eastern District of Washington
 3   Richard C. Burson
 4
     Assistant United States Attorneys
     402 East Yakima Ave, Suite 210
 5   Yakima, WA 98901
 6   Telephone: (509) 454-4425

 7                       UNITED STATES DISTRICT COURT
 8                  FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,
10
                          Plaintiff,               Case No.: 1:19-cr-02032-SMJ
11
                     v.
12
13
     JAMES DEAN CLOUD;                             GOVERNMENT’S WITNESS
     DONOVAN QUINN CARTER CLOUD                    LIST – JUNE 23, 2020 HEARING
14                                                 ON MOTIONS TO SUPPRESS
15
                          Defendants.
16
17
18
19         Plaintiff, United States of America, by and through William D. Hyslop,
20
     United States Attorney for the Eastern District of Washington, Thomas J.
21
22   Hanlon, Assistant United States Attorney for the Eastern District of Washington,
23
     and Richard C. Burson, Assistant United States Attorney for the Eastern District
24
25   of Washington, submits the following United States’ Witness List for the hearing
26   on Defendants’ motions to suppress, currently scheduled for September 29, 2020
27
     at 9:00 a.m.
28


                                               1
     Case 1:19-cr-02032-SMJ   ECF No. 201   filed 09/17/20   PageID.1511 Page 2 of 3




 1
 2
 3
 4
     Witness    Identity
     No.
 5   1          FBI Special Agent Ronald T. Ribail
 6   2          Yakima County Sherriff’s Office Detective Michael Williams
     3          Yakima County Sherriff’s Office Detective Brian Williams
 7
 8
 9
10       Dated: September 17, 2020.             William D. Hyslop
11                                              United States Attorney

12                                              s/ Richard C. Burson
13                                              Richard C. Burson
                                                Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            2
      Case 1:19-cr-02032-SMJ     ECF No. 201    filed 09/17/20   PageID.1512 Page 3 of 3




 1                             CERTIFICATE OF SERVICE
 2
            I hereby certify that on September 17, 2020, I electronically filed the
 3
 4
     foregoing with the Clerk of the Court using the CM/ECF system which will send

 5   notification of such filing to the following: Lorinda Youngcourt, Esq.; John B.
 6
     McEntire, IV, Esq.; Jeremy B. Sporn, Esq.; Richard Smith, Esq.; Mark Larrañaga,
 7
 8   Esq.
 9
10
11
                                             s/Richard C. Burson
12                                           Richard C. Burson
13                                           Assistant United States Attorney

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                3
